DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remark, filed 9/23/2021, with respect to claims 1-8, 10 and 11 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-8, 10 and 11 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Agent Yuefei Ma on December 8, 2021

The application has been amended as follows: 

In the Claims
	The following claim 9 replaces the previous claim 9 in its entirety.

9. (Currently Amended) A sensor system, comprising:
a transmission terminal comprising:

an event time determiner configured to determine a detection time of the event;
a communication time determiner configured to determine a transmission time at the time of transmission; and
a communicator configured to transmit time information of the transmission time and time information of the detection time of the event to another device,
wherein the communicator transmits second transmission data including at least a transmission time on the basis of an event that has virtually occurred to another device before and after transmission of first transmission data including at least the detection time of the event; and
a time information processing device comprising:
an acquisition unit configured to acquire time information of the detection time of the event, time information of a transmission time at which transmission data for providing a notification of the detection time of the event has been transmitted, and time information of a reception time of the transmission data; 
a time information processor configured to perform a process based on a plurality of transmission times and a plurality of reception times that have been acquired; and
a position locator configured to locate a generation source of the event,
wherein the position locator locates the generation source of the event on the basis of the process result of the time information processor, position information of a plurality of sensors configured to detect a physical quantity, and a propagation speed of the physical quantity.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or to suggest a position locator configured to locate a generation source of the event, wherein the position locator locates the generation source of the event on the basis of the process result of the time information processor, position information of the plurality of sensors, and a propagation speed of the physical quantity in conjunction with other limitations in independent claims 1, 9, 10, and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bruemmer et al. (US Pub. No. 2004/0257242) disclose sensor timing collection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466